DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 5/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Thus, claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions I-II, there being no allowable generic or linking claim. Election was incomplete made without traverse in the reply filed on 5/9/22.
	An OA on the merit of claims 17-20 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 18-20 objected to because of the following informalities:  
“A method” (line 1 of claims 18-20) should be updated to: --"the method”-- , as so to reflect the dependent claim formats.  Appropriate correction is required.
	The term “substantially” (claim 1, about line 2) should be deleted, for clarity of the cylindrical shape in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Whether or not “an insulating medium” (lines 3-4 of claim 17) is as same as “an insulated conductive medium “(see claim 1, about beginning of line 3).
	“the winding” (claim 17, line 5) appears to be lack proper antecedent basis.   Further whether this (winding) directed to the winding step as previous cited in line 3+.  
	“Wherein the winding” (claim 17, line 5) should be update to :--” wherein the winding of the plurality of windings “--.
	It is unclear as to exactly what being referring to as “ a first breakdown condition “ and a second breakdown condition “(claim 17, line 8, and line 11).    Please incorporate such breakdown condition as indicated in page 20 para. 3-4 of the specs.   For clarity of the claim limitation.    
	It is suggested prior to creating a step such as:-- “forming a first conductor region by “--.
	It is also suggested prior to creating a step such as :-- “forming a second conductor region by “--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al (8594806).
	Cowley et al discloses the claimed method of manufacturing a medical device, comprising: 
	providing a non-ferrous core 308 having a substantially cylindrical shape (see Figs. 5-6); 

    PNG
    media_image1.png
    713
    680
    media_image1.png
    Greyscale

	winding an insulated conductive medium306/406 around the non-ferrous core a plurality of times, wherein the insulated conductive medium includes a conductive medium encased within an insulating medium, wherein the winding creates a first portion of windings and a second portion of windings separated by a third portion of windings (see marked up above); 
	creating a first breakdown condition to exceed a breakdown characteristic of the insulating medium that shorts together individual conductors of the conductive medium in the first portion of windings thereby creating a first conductor region (see Fig. 6 as marked up above); and
	creating a second breakdown condition to exceed the breakdown characteristic of the insulating medium that shorts together individual conductors of the 45conductive medium in the second portion of windings thereby creating a second conductor region (see Fig. 6 as marked up above).
	Regarding to “creating a first breakdown condition” as well as “creating a second breakdown condition” appears to met by the modified of Fig. 6 above, since, the reference discloses the product by process as mentioned above.   Further, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had the necessary technological capabilities to have incorporated the breakdown condition into the invention of Cowley et al, because creating breakdown condition would yields predictable results, therefore, one of ordinary skill in the art would have recognized that the results was predictable.
	As applied to claim 18, regarding the configuration ratio of the length Versus width of the flexible printed circuit board.  It would have been an obvious matter of design choice to make or form a particular size or shape ration configurations, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

	Limitations of claims 19-20 are also satisfied for reason set forth above (see Fig. 3 and 6 as revised above).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt